— In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Katz, J.), dated November 4, 2011, as, after a hearing, granted that branch of the father’s petition which sought permission for the father to travel abroad with the subject child from March 2012 to April 2012.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The mother appeals from so much of the order as permitted the father to travel abroad with the child from March 2012 to April 2012. Since the period of time during which the father *633sought permission to travel expired during the pendency of this appeal, the appeal has been rendered academic (see Matter of Cisse v Graham, 87 AD3d 1008, 1009-1010 [2011]; Matter of Field v Stamile, 85 AD3d 1164, 1165 [2011]). Contrary to the appellant’s contention, this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; Matter of Field v Stamile, 85 AD3d at 1165). Eng, EJ., Florio, Sgroi and Miller, JJ., concur.